DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Drawings. In view of amendment to the Drawings, the objections to the Drawings are withdrawn.
Claim Objections. In view of amendment to the claims the objections to the claims made in the Non-final office action dated 02/26/21 are withdrawn.  See new claim objections below in view of amendments.
35 USC 112(b).  In view of amendment to claims, the rejections under 35 USC 112(b) made in the Non-final office action dated 02/26/21 are withdrawn.  See new rejections under 35 USC 112(b) below in view of amendments.
35 USC 102, 35 USC 103.  In view of amendment to claims, the prior art rejections under 35 USC 102, and 35 USC 103 are withdrawn.  See reasons for allowance of claims 9-10 and reasons for indication of allowable subject matter with respect to the remaining claims.

Claim Objections
Claims 4-5 are objected to because of the following informalities.  
Claim 4 lines 14-15 recites “wherein the M-2th calculation data including a line corresponding to the stored M-2th calculation data” (emphasis added). This clause appears to have a typographical error.  It appears that the clause should recite “includes” versus “including”.  Claim 5 inherits the same deficiency as 4 by reason of dependence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8, and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 15-16 recite “obtain the first calculation data by performing a convolution calculation based on the image data and the first kernel data”.  Similarly, claim 11 lines 7-8 recite “obtaining the first calculation data by performing a convolution calculation based on the image data and the first kernel data”.  It is unclear specifically which image data is being referred to, i.e., whether the image data is the image data in the buffer, stored in the memory, or other image data.  Claims 2-8 inherit the same deficiency as claim 1 by reason of dependence.  Claims 12-18 inherit the same deficiency as claim 11 by reason of dependence.

Allowable Subject Matter
Claims 9-10 are allowed.  Claims 1-8, and 11-18 would be allowable if rewritten to overcome the rejections under 35 USC 112(b) and the claim objections with respect to claims 4-5. The following is a statement of reasons for the indication of allowable subject matter.
Applicant claims apparatus and methods for performing a convolution calculation.  The apparatus as in claim 9 comprises a buffer, and a processor including a memory.  The buffer is configured to group input data in a unit of a line and allocate a logical address.  The processor is configured to store image data that is input from the buffer based on the logical address in the memory.  Based on the image data being stored as many lines corresponding to a first number of lines of first kernel data, provide the image data corresponding to the first number of lines of first kernel data to the convolution calculation unit.  Based on the first calculation data being output by the convolution calculation unit, the first calculation data is stored in the memory.  Based on the first calculation data as many as lines corresponding to a second number of lines of second kernel data being stored in the memory, provide the first calculation data corresponding to the second number of lines of second kernel data to the convolution calculation unit, and after the first calculation data corresponding to the second number of lines of second kernel data is provided to the convolution calculation unit, the new image data input from the buffer at a position of first-stored data is stored among the first calculation data stored in the memory.  The apparatus of claim 1 and method of claim 11 contain substantially similar limitations with respect to the steps of providing the image data and first calculation data to the convolution unit, and the storing of the 
The primary reason for indication of allowable subject matter is at least the limitations in combination with the remaining limitations wherein image data is stored in the memory based on the number lines corresponding to kernel data, and wherein new image data is stored at a position of first-stored data among first calculation data stored in the memory. Specifically:
based on the image data being stored as many as lines corresponding to a first number of lines of first kernel data being stored, provide the image data corresponding to the first number of lines of first kernel data to the convolution calculation unit, based on first calculation data being output by the convolution calculation unit, …, 
based on the first calculation data as many as lines corresponding to a second number of lines of second kernel data being stored in the memory, provide the stored first calculation data corresponding to the second number of lines of second kernel data to the convolution calculation unit, and 
after the first calculation data corresponding to the second number of lines of second kernel data is provided to the convolution calculation unit, store new image data input from the buffer at a position of first-stored data among the first calculation data stored in the memory.


M. Peeman, et al., Memory-Centric Accelerator Design for Convolution Neural Networks, 2013 IEEE 31st International Conference on Computer Design (ICCD), 2013 (hereinafter “Peeman”), discloses a memory-centric accelerator that includes a configurable accelerator with data reuse buffers (Introduction, fig 3, fig 4).  The buffers comprise Block RAMS (BRAMs) that is configured in row or column based storage and wherein a first line can be overwritten by new values located lines further on in the feature map (section III.A).  Peeman does not, however, explicitly disclose a first 
US 20190220742 A1 Kuo et al., (hereinafter “Kuo”) discloses a neural network computing architecture that includes a buffer memory, a convolution engine and at least a second engine (Abstract, fig 1).  A convolution buffer stores one or more input tiles for use by the convolution and wherein blocks of an input tile may be overwritten by blocks of a second tile ([0034], fig 4A, 4B).Kuo does not, however, explicitly disclose a first number of lines of first kernel data being stored, provide the image data corresponding to the first number of lines of first kernel data to the convolution calculation unit, based on first calculation data being output by the convolution calculation unit, based on the first calculation data as many as lines corresponding to a second number of lines of second kernel data being stored in the memory, provide the stored first calculation data corresponding to the second number of lines of second kernel data to the convolution calculation unit, and after the first calculation data corresponding to the second number of lines of second kernel data is provided to the convolution calculation unit, store new 
US 20150046675 A1 Barry et al., (hereinafter “Barry”) discloses an apparatus for computational imaging comprising a collection of hardware image processing filters, a circular line buffer read client and a line buffer write client and wherein lines of the buffer can be overwritten (fig 3, [0117-0129]).  Barry does not, however, explicitly disclose a first number of lines of first kernel data being stored, provide the image data corresponding to the first number of lines of first kernel data to the convolution calculation unit, based on first calculation data being output by the convolution calculation unit, based on the first calculation data as many as lines corresponding to a second number of lines of second kernel data being stored in the memory, provide the stored first calculation data corresponding to the second number of lines of second kernel data to the convolution calculation unit, and after the first calculation data corresponding to the second number of lines of second kernel data is provided to the convolution calculation unit, store new image data input from the buffer at a position of first-stored data among the first calculation data stored in the memory.
US 5949920 A1 Jordan et al, (hereinafter “Jordan”) discloses a reconfigurable convolver circuit comprising a plurality of multipliers for multiplying pixel values of a convolution window and a summer for summing products and a result memory for storing intermediate results (Abstract, fig 1). Pixel buffers hold pixel values of a row or line (fig 5-6, col 5 lines 14-54). Jordan does not, however, explicitly disclose a first number of lines of first kernel data being stored, provide the image data corresponding to the first number of lines of first kernel data to the convolution calculation unit, based 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/EMILY E LAROCQUE/Examiner, Art Unit 2182